Per curiam.
The plaintiff was a guest passenger in the automobile of the defendant. He received physical injuries when the car driven by the defendant collided with the rear end of another car, and which resulted in his sustaining a transverse fracture of the lower jaw. This necessitated wiring to maintain immobilization. Plaintiff was hospitalized for seventeen days and undertook no work for twelve weeks, although he was married three weeks after the accident. He received a verdict of $771.95. Case came forward on plaintiff’s motion for new trial upon the ground that the damages awarded were inadequate. Liability was conceded by the defendant. The medical, surgical and hospital bills amounted to $290.95. It was undisputed that services aggregating this sum were rendered but there was evidence tending to show that a portion of the amount was occasioned by a preexisting condition not affected by the accident.
In issue also was the probable loss in wages, resulting from the disability. This loss, under the evidence, was by no means capable of mathematical demonstration. Actual earnings prior to the accident were small. What income might have been received was somewhat in the realm of speculation.
Further contention of the plaintiff is that no appreciable sum was allowed for the element of pain and suffering. In accord with usual procedure all elements of damage are included in the single verdict, and the record affords no definite information as to the amount agreed upon in this particular. There was conflict in testimony upon the point, including evidence from expert sources that the accident was not of a character which caused much pain but was largely a matter of discomfort.
While the amount of the verdict appears comparatively small, there is nothing to indicate that it was not a well reasoned and considered judgment, taking into account all the *96elements of damages. No bias or prejudice is shown to have affected the result, and the damages awarded are not so grossly inadequate as to require a new trial.

Motion overruled.